Citation Nr: 1451192	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-44 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for gastrointestinal disability, to include irritable bowel syndrome (IBS), intestinal inflammation and Crohn's disease.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for gastrointestinal disability, to include IBS, intestinal inflammation and Crohn's disease, and hemorrhoids.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affair (VA) Regional Office (RO) in Los Angeles, California.

In July 2014, the Veteran presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional pertinent records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a gastrointestinal disability and hemorrhoids, or, in the alternative, compensation for these disabilities under the provisions of 38 U.S.C.A. § 1151.  He alleges that he was prescribed an antibiotic medication for treatment of a skin infection, Griseofulvin, both in service and following service for an extended period of time and well beyond the recommended dosage.  This extended use, he alleges, weakened his immune system and rendered him susceptible to other illness such as the claimed gastrointestinal disorder and hemorrhoids.

The Veteran also expressed that he has experienced years of mistreatment and misdiagnosis at the hands of VA treatment providers.  He alleges that he was not assigned a primary care physician until 2006 and did not undergo testing in a proper or timely fashion in assessing his complaints, leading to further problems.

The Veteran's service treatment records document that he was prescribed Griseofulvin for treatment of his skin condition in June 1966.  It was noted that he was given a refill of this medication in May 1967.

A June 1971 VA dermatological examination reflects that the Veteran developed a rash on the back of his right hand in 1966.  It was noted that he was treated with Griseofulvin while in service and as a civilian and had been able to control the disease which constantly recurred.  The examiner noted that the Veteran presented with a fairly typical Trichophyton rubrum fungus infection of the right palm and the right foot.  He indicated that this kind of infection was not normally curable but was treatable and controllable with the use of Griseofulvin pills.  He was recommended to return for outpatient care.  

VA outpatient treatment records document that the Veteran was seen for gastrointestinal complaints in 1999.  At that time, he noted that he took Griseofulvin on and off from 1966 to 1994.  Over the years, the Veteran's gastrointestinal complaints had been diagnosed as recurrent inflammatory bowel condition, IBS, colitis, and questionable Crohn's disease.  

A November 2006 report from VA physician Dr. T. indicates that the Veteran had been diagnosed with severe internal and external hemorrhoids and Crohn's disease, the latter of which was recently suffering from symptoms since 1999 when he first visited the VA Medical Center.  

The Veteran was afforded a VA contract examination in February 2014.  The examiner diagnosed IBS and hemorrhoids.  At that time, the Veteran endorsed onset of symptoms in approximately 1995-1996.  The Veteran also reported that he took Griseofulvin in the military due to a skin condition.  He indicated that, due to the persistence of skin lesions, 5-6 month courses with intervals of a month or two were given repeatedly for almost 30 years.  He claimed that this antifungal medication cleared out his normal flora, precipitating decreased immunity and the inflammation/irritation of his bowels.  

The examiner determined the claimed conditions were less likely as not a result of carelessness, negligence, lack of proper skill, error in judgment or similar intact of fault on the part of VA in furnishing care, or an event not reasonably foreseeable.    In so finding, she noted that there was no evidence presented by the Veteran or in the claims file indicating that the claimed Crohn's disease was caused by prescription for Griseofulvin started while in service and continued while out of military service by his private physicians, thus causing chronic diarrhea and constipation secondarily to causing his hemorrhoids.  

She noted that, should there be evidence that the Veteran can provide frequently recurrent use of Griseofulvin was given, a 6 month or longer course had been established as a dosage regiment for certain fungal infection and known gastrointestinal side effects of Griseofulvin include diarrhea, epigastric distress, gastrointestinal bleeding, nausea and vomiting.  She noted that there was a possible that the side effects of the medication may have aggravated irritable bowel or his Crohn's disease, but not necessarily caused the disease.

In an August 2014 statement, the Veteran treating primary care physician, Dr. J., noted that noted that he had reviewed the Veteran's claims file and obtained a history from him.  He opined that the Veteran's ongoing incapacitating gastrointestinal problems, as well as its sequela such as weight loss and depression, are more likely than not to be blamed on his unusually lengthy treatment with the toxic drug Griseofulvin from his active duty in 1965 all the way up to 1994 through the VA and various other physicians.  He derived the connection through the lack of alternative pathological diagnoses to explain his chronic colitis coupled with the temporal and extensive nature of this treatment regime.  He noted that there were no studies he had found specific to the long-term usage of Griseofulvin, as physicians generally do not prescribe it long term due to fear of side effects.  He noted that the World Health Organization did not recommend its use for longer than 18 months.  He also noted that it was an irritant to the intestinal tract, and thus it was not a stretch to explain his chronic gastrointestinal symptoms and its findings on this drug.  There were other long-term antibiotic studies which have caused colitis in patients, and the Veteran had presented some articles documenting this to his attention.  

As noted, the Veteran has submitted a number of internet medical articles discussing the detrimental effects of overuse of antibiotics.  He also submitted articles discussing gastrointestinal-related side effects of Griseofulvin as well as discussing e general recommendations for usage of the medications.  

In this case, neither opinion adequately addresses the nature and etiology of the Veteran's gastrointestinal disability and hemorrhoids.

Neither opinion addresses whether it is at least as likely as not that the Veteran's gastrointestinal disability and hemorrhoids are etiologically related to service, to include the documented use of prescribed Griseofulvin for the period in service only.  

Here, the Board notes that while the Veteran alleged continued use of prescribed Griseofulvin after service, he also has indicated that he did not seek treatment at the VA Medical Center until 1999, and thus apparently obtained his prescription from non-VA providers.  In fact, in an April 2014 letter, the Veteran indicated that while he sought VA treatment in 1971, he was not offered any assistance or medical care, but he continued to take Griseofulvin on and off until the mid-1990s.  He indicated that he did not return to the VA in 1999, after the skin the skin infection cleared though use of the medication Diflucan in 1995, which he was given while in Costa Rica.  A statement from private physician Dr. L. noted that he saw the Veteran in the late 1980s and possibly early 1990s and at that time, Griseofulvin was the only medication available for long-term use in treating recalcitrant fungal infections.  The Veteran's main contentions with respect to VA care and overuse of the medication following service are that when examined in 1971, VA failed to change his medication and failed to provide further care.  

Moreover, the private physician does not address whether the alleged carelessness, negligence, lack of proper skill, error in judgment or similar intact of fault on the part of VA in furnishing care caused additional disability, and the VA examiner only addressed the Griseofulvin use and not the Veteran's other alleged instances of fault, including the alleged misdiagnosis and improper testing and timing of testing.

Given that the VA examiner failed to address the all of the Veteran's contentions, and the fact that additional evidence, including the August 2014 private opinion, was received after the VA opinion was obtained, the Board finds that another VA examination to obtain medical opinions as to whether the Veteran's gastrointestinal disability and/or hemorrhoid disability is etiologically related to service, to include the use of Griseofulvin therein, or was proximately caused by negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in their furnishing of care, or due to an event not reasonably foreseeable, would be helpful in resolving the matters on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, while the August 2014 statement from private physician Dr. J. indicates that he had seen the Veteran for a few months, no treatment records from this physician are associated with the claims file.  Given that these records may be relevant to the claims, efforts to obtain records from this physician, and any other outstanding treatment records, should be undertaken.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should determine if there is outstanding evidence that is obtainable and request same from the Veteran.

2.  After all available are associated with the claims file, the AOJ should arrange for the Veteran to undergo VA examination, by an appropriate physician.  The claims file must be made available to the.  The physician should clearly identify all current gastrointestinal and hemorrhoid related disabilities.  Then, for each such diagnosed disability, the physician should render an opinion, consistent with the record and sound medical judgment, as to whether it is as least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was incurred in or is otherwise related to service, to include the documented use of prescribed Griseofulvin.

The examiner should also opine as to whether the proximate cause of such disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  In providing the requested opinion, the examiner should address the Veteran's contentions that there was inadvisable delay by VA in treatment and/or diagnosis or in failing to warn of continued use of Griseofulvin or recommend that such use be discontinued.

The examining physician should set forth all examination findings, together with the complete rationale for the conclusions reached.

3.  The AOJ should also undertake any other development it determines to be warranted.

4.  Then, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



